Title: From Thomas Baker Johnson to John Quincy Adams, 20 May 1802
From: Johnson, Thomas Baker
To: Adams, John Quincy



My dear Sir,
Washington May 20. 1802

General Forest has kindly given in the letter I inclose, his opinion on the doubt you suggest relative to the practicability of your joining in the execution of my Fathers Will. My ignorance of the testamentary laws of the State would not permit me to hazard the expression of any on this subject, & left me no other choice, than that of appealing for information to a friend, on whose experience in the settlement of deceased persons estates, I might rest the propriety of the application. The forms & proceedings in these cases, I am told differ essentially in the different States, & the rigid observance exacted to them by law, of executors, would unavoidably, under existing circumstances, subject you to much personal inconvenience, as well as occasion considerable delay in the preparing & passage of accounts & releases, to which your signature would be required to be affixed. Should this view of the subject, or the obstacles arising out of it, of which you are doubtless fully sensible, determine you to decline the trust, I flatter myself you will rest assured of my perfect acquiescence in, & submission to your decision, whatever it may be, which however I may regret the necessity of, my respect for you will always satisfy me is the most proper & equitable.
When I last addressed you my feelings were too painfully affected by the recent loss I had sustained, to allow me at that moment, to avail myself of your offer of advice since tendered in your esteemed favor of the 7 Inst. on a point in which as it relates more immediately to myself, I have not adopted any resolution by which I mean to be governed. I feel a delicacy in disclosing the difficulty, under which I be, lest, in the event of your entertaining a contrary impression, you should suppose me to be actuated by motives of a personal nature, inconsistent with the respect I owe the memory of my Father, or the consideration due to the interest of those it would henceforth be my Pride not less than my duty to guard from every evil. It is, in sincerity, the uncertainty which way I can best promote this Interest, which occasions the present application; as I am conscious that any hasty decision on my part, might subject me to imputations I never mean designedly to incur, & from which I shall at all times rely on your testimony to absolve me—
My Fathers Affairs have long been in a very deranged & perplexed condition. The relation in which he stood to Wallace & Muir, & the state of their dispute you are already acquainted with. You likewise know that it was on the recovery of this Property, so unjustly withheld by them, that he relied for the extinguishment of his debts, as well as for the support of his family. This reliance was vain; the anguish of mind attendant in the disappointment sent him, I fear, prematurely to the Grave. I am not so vain as to imagine that I could effect a settlement of claims so complicated & dispersed. My pretensions to legal & mercantile information do not qualify me for the task, & tho’ my wishes accord, & every passion of the human heart prompts me to fulfil the wish of my departed Parent, & to see justice done to his helpless family, I cannot help, in a cause where the welfare of so many is at stake, pausing, ere I listen to the dictates of my own untutored judgment. Your friendship for my father, & offer of services to us all, have induced me to solicit your advice on the expediency of my acting as an Executor to the Estate, otherwise no presumption of mine, would have justified the liberty of my referring to you for a solution of my doubts; on the score of personal consideration. The destitute situation of the family too painfully admonishes me of the imperiousness of the obligation, by which I am bound to extricate them from their embarrassments, to suffer me to hesitate, about the means of doing it, did I apprehend those means were commensurate to the object proposed.
Should I have erred in my exception, to joining in the trust I hope you will support any plan you may deem expedient.
Love to my Sister.Your obliged & Affection Sert 
Thos. B. Johnson
Dr. Sir
I subjoin the copy of a letter from a Gentleman of the Law to me, with the form of a Renunciation as recommended by General Forest. It must be attested by a Notary Public with the Seal of his Office impressed.
